Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 1 of 28




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHSETTS


 EDWARD L. MANCHUR, individually and
 on behalf of others similarly situated
                                              No.
                                 Plaintiff,

          v.
                                              JURY TRIAL DEMANDED

 SPIRIT AIRLINES, INC.,

                              Defendants.




                             CLASS ACTION COMPLAINT




  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 2 of 28



           Plaintiff, Edward L. Manchur, individually and on behalf of all others similarly situated,

  brings this action against Defendants Spirit Airlines, Inc. (“Spirit”), based upon personal

  knowledge as to his own actions and based upon the investigation of counsel regarding all other

  matters, complains as follows:

                                      I.      NATURE OF ACTION

           1.       The United States is experiencing unprecedented hardship because of the novel

  coronavirus COVID-19. Social distancing is the norm, individuals are required to or rationally

  and conservatively elect to shelter in place, unemployment is burgeoning, and the vast majority

  of Americans are now subject to a travel restrictions or some form of “quarantine.”

           2.       As a result of the foregoing, COVID-19 has particularly impacted travel,

  including air travel.

           3.       Spirit has slashed its flight schedules, resulting in thousands of flight

  cancellations for thousands of passengers. In addition to the difficulties these passengers are

  already experiencing, unconscionably, Spirit has added to these difficulties by refusing to issue

  monetary refunds to passengers whose flights Spirit has canceled. It does so even though all

  airline passengers are entitled to a refund if the airline cancels a flight, regardless of the reason

  the airline cancels the flight. Instead, Spirit represents as follows (on its website

  https://customersupport.spirit.com/hc/en-us/articles/360006722717-COVID-19-Frequently-

  Asked-Questions): “We are not issuing refunds at this time, however, we are providing full

  value of your reservation in the form of a Reservation Credit good for 6 months.”

           4.       The need for monetary refunds over travel vouchers is pressing during this time

  of crisis. Travel vouchers provide little security in this public crisis, particularly where many




                                                      -1-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 3 of 28



  individual Americans need money now to pay for basics like food and rent, not restrictive,

  temporary credits towards future travel which these individuals may never be able to use.

           5.       Reflecting the need to provide individuals with such assistance, the Coronavirus

  Aid, Relief, and Economic Security Act (“CARES”) is set to provide a bailout to the airlines,

  providing them about $58 billion in aid. President Trump announced in press conference on

  April 9, 2020 that additional funding and financial aid will be provided to airlines. Despite this,

  Spirit refuses to comply with the law or countenance the exigent needs of its customers.

           6.       Spirit’s actions have financially damaged Plaintiff and the Class Members.

  Plaintiff’s April 9, 2020 flight was cancelled by Spirit and Spirit unilaterally re-scheduled that

  flight for April 7, 2020, a date that neither Plaintiff nor his guest could accommodate. Like so

  many other Spirit passengers, Spirit refused to issue a refund to Plaintiff, but rather sent Plaintiff

  an email on April 3, 2020 which states in relevant part concerning a voucher and limits for the

  voucher (the “Voucher Time Limits”) as follows:


           “Your credit request has been processed. The details of this credit, including how

           it can be used, can be found below. No additional action is needed from you at

           this time.



           Your reservation credit:



          can be booked anytime within 6 months of issue (see book by date below)
          can be used to book any flight available on our website; our schedule typically
           runs 6 to 9 months out; for example, a credit issued on April 1, 2020, can be used
           to make a booking up to September 28, 2020, for travel through November 17,
           2020


                                                    -2-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 4 of 28




          can be used for multiple bookings until the full value is used
          can be applied toward airfare, bags, seats, vacation packages, taxes, and fees
          can be redeemed by any Guest linked to this reservation”




  Spirit has engaged in unfair and deceptive conduct through its policy of refusing monetary

  refunds, limiting and forcing customers into a rebooked flight or travel voucher instead of

  returning their money, and limiting the voucher to time periods that are unreasonable. Moreover,

  as further alleged below, Spirit has breached its so-called Contract of Carriage with its

  passengers. As a result, Plaintiff brings this action because Plaintiff and the Class Members did

  not receive refunds for Spirit-cancelled and/or unilaterally re-scheduled flights, lost the benefit of

  their bargain and/or suffered out-of-pocket loss, and are entitled to recover compensatory

  damages, trebling where permitted, and attorney’s fees and costs.

                                 II.    JURISDICTION AND VENUE

           7.       This Court has jurisdiction over the subject matter presented by this Complaint

  because it is a class action arising under the Class Action Fairness Act of 2005 (“CAFA”), Pub.

  L. No. 109-2, 119 Stat. 4 (2005), which explicitly provides for the original jurisdiction of the

  Federal Courts of any class action in which any member of the Class is a citizen of a State

  different from any Defendant, and in which the matter in controversy exceeds in the aggregate

  sum of $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims of

  individual Class members in this action are in excess of $5,000,000.00 in the aggregate,

  exclusive of interest and costs, as required by 28 U.S.C. §§ 1332(d)(2) and (6). Plaintiff is a

  citizen and resident of the Commonwealth of Massachusetts, whereas Spirit is a citizen of

  Delaware and/or Florida for purposes of diversity. Therefore, diversity of citizenship exists

                                                    -3-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 5 of 28



  under CAFA as required by 28 U.S.C. § 1332(d)(2)(A). Furthermore, Plaintiff alleges that more

  than two-thirds of all of the members of the proposed Class in the aggregate are citizens of a

  state other than Delaware and Florida, where this action is originally being filed, and that the

  total number of members of the proposed Class is greater than 100, pursuant to 28 U.S.C. §

  1332(d)(5)(B).

           8.       Venue is appropriate in this District because it is where the Plaintiff resides and

  resided at the time of the events complained of herein and it was the departure location for

  Plaintiff’s cancelled flight. In addition, Spirit maintains a significant business presence in

  Massachusetts as it conducts numerous non-stop flights in and out of Boston’s Logan

  International Airport.

                                             III. PARTIES AND PLAINTIFF’S FACTS

  9.       Plaintiff Edward L. Manchur is a citizen and resident of the Commonwealth of

  Massachusetts. Plaintiff is and continues to be immediately affected by the COVID-19

  pandemic. As a lawyer, his services have been, since March 2020, declared by Governor Charlie

  Baker as “non-essential.” As such, Plaintiff is urged to shelter in place. Plaintiff is prohibited

  from being in crowds of more than 10 people. Despite being entitled to a refund for his

  cancelled flight, Spirit has refused to provide Plaintiff a refund.

           10.      Defendant Spirit Airlines, Inc. is a Delaware corporation authorized to do

  business in Florida as a foreign corporation with a principal place of business at 2800 Executive

  Way, Miramar, FL 33025.

  11.      On March 4, 2020, Plaintiff purchased two tickets on a Spirit Airlines flight for domestic

  travel to occur on April 9, 2020 for travel from Boston, Massachusetts to Ft. Myers, Florida.

  Spirit ultimately cancelled his flight and gave notice to Plaintiff by email on March 20, 2020 that

  it had re-booked him and his guest on a flight two days prior to his originally scheduled flight—

                                                     -4-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 6 of 28



  i.e., on April 7, 2020. Plaintiff was unable to accommodate this flight change and requested a

  refund. Instead, Plaintiff was informed by Spirit on March 20, 2020 that he had been issued a

  credit (a voucher) for travel on a future Spirit flight.


  12.      Plaintiff paid $ 224.78 (inclusive of all fees and taxes) to purchase his tickets.

  13.      At the time of his ticket purchase, Plaintiff understood and believed that he would be

  entitled to a refund if his flight was cancelled or re-booked by Spirit and Plaintiff was actually

  deceived by Spirit regarding his right to a refund and his options following his Spirit cancelled

  flights. Plaintiff requested a cash refund from Spirit but was offered a credit instead.

           14.      In addition, as further alleged below in paragraphs 33-43, Spirit’s Contract of

  Carriage (“Contract of Carriage”) mandates refunds, not credits, in the situation where Spirit

  initiates a cancelation of a passenger’s flight without re-booking the passenger or initiates a re-

  booking of a passenger’s flight other than on the next “flight on which seats are available to the

  guest’s original destination…”.

                                               IV. FACTS

  A.       Background.

                    15.    Spirit Airlines is an ultra-low cost, low-fare airline which operates

           scheduled flights throughout the United States, as well as the to the Caribbean, Mexico,

           Latin America and South America. In 2018, they had the second highest revenue share in

           the world.

           16.      Spirit sells its airline seat inventory and fares through Spirit’s direct channels

  (including through its website(s) and the company’s mobile applications) and through traditional

  travel agencies and online travel agencies. With each ticket sale, Spirit collects passenger

  identification information, including name, address, and telephone information.


                                                      -5-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 7 of 28



           17.      But regardless of the method by which Spirit sells its tickets, Spirit has engaged in

  unfair, deceptive, and unjust conduct and breached its Contract of Carriage agreement; namely, it

  is refusing to issue refunds to passengers for coronavirus related flight cancellations and re-

  bookings that are initiated by Spirit.

  B.       The Novel Coronavirus Shutdowns and Spirit’s Resulting Flight
           Cancellations.

           18.      On December 31, 2019, governmental entities in Wuhan, China confirmed that

  health authorities were treating dozens of cases of a mysterious, pneumonia-like illness. Days

  later, researchers in China identified a new virus that had infected dozens of people in Asia,

  subsequently identified and referred to as the novel coronavirus, or COVID-19. By January 21,

  2020, officials in the United States were confirming the first known domestic infections of

  COVID-19.

           19.      Due to an influx of thousands of new cases in China, on January 30, 2020, the

  World Health Organization officially declared COVID-19 as a “public health emergency of

  international concern.”

           20.      On January 31, 2020, the U.S. State Department warned travelers to avoid

  traveling to China, the U.S. federal government restricted travel from China, thus beginning

  travel restrictions affecting passengers ticketed on domestic and international air travel to and

  from the United States.

           21.      By February 29, 2020, COVID-19 restrictions continued to spread across the

  globe. As the number of global cases rose to nearly 87,000, the U.S. federal government issued

  its highest-level warning, known as a “do not travel” warning, for areas in Italy and South Korea

  that were at that time the most affected by the virus. The government also banned all travel to

  Iran and barred entry to any foreign citizen who had visited Iran in the previous 14 days.


                                                     -6-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 8 of 28



           22.      On March 11, 2020, the World Health Organization declared COVID-19 a

  pandemic. That same day, American officials announced yet another travel ban expansion, this

  time blocking most visitors from continental Europe to the United States.

           23.      Travel restrictions domestically began on March 16, 2020, with seven counties in

  the San Francisco, California area announcing shelter-in-place orders. Other states, counties, and

  municipalities have followed the shelter-in-place orders and as of the drafting of this Class

  Action Complaint, all states and the District of Columbia and several U.S. possessions have

  declared a state of emergency and its residents have been urged or ordered to stay home.

           24.      As the restrictions expanded and virus fears mounted, Spirit cancelled flights in

  the United States because of the spreading impact of the coronavirus.

           25.      In response to the CDC travel advisory, Spirit announced in early April, 2020 that

  it was temporarily suspending all flights to/from New York (LGA), Newark (EWR), Hartford

  (BDL), Niagara Falls (IAG), and Plattsburgh (PBG). Spirit also announced that it will only

  operate 28 routes through May 2, 2020: including, Chicago to/from Denver, Ft. Lauderdale, Ft.

  Myers, Houston, Las Vegas, and Los Angeles; Dallas to/from Detroit, Los Angeles, Orlando,

  and Phoenix; Detroit to/from Atlanta, Houston, Las Vegas, Los Angeles, Orlando, and

  Tampa; Ft. Lauderdale to/from Boston, Houston, New Orleans, Philadelphia, and San Juan; Las

  Vegas to/from Houston, San Diego, and Seattle; and Orlando to/from Atlantic City, Baltimore,

  Philadelphia, and San Juan.

           26.      Ultimately, Spirit cancelled other flights, including Plaintiff’s flight.

  C.       Spirit’s Refusal Of Passenger Refunds On Cancelled Flights.

           27.      As Spirit announced flight cancellations (combined with decreased domestic

           bookings), Spirit took a variety of steps to make it impossible for consumers to receive



                                                      -7-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 9 of 28



            any refund on pandemic cancelled flights. Spirit wanted to retain the money paid to

            Spirit, given the severe economic losses it was incurring related to pandemic flight

            cancellations. It does so despite consumers’ right to receive a refund for unused

            transportation of its ticket in the circumstances complained of herein.

            28.     Spirit’s efforts to refuse and deny customers refunds contradicts established

            transportation requirements that operate for the benefit and protection of airline

            consumers (and, as alleged below) its own Contract of Carriage.

            29.     As the Department of Transportation advises consumers of their rights: “If your

            flight is cancelled and you choose to cancel your trip as a result, you are entitled to a

            refund for the unused transportation—even for non-refundable tickets. You are also

            entitled to a refund for any bag fee that you paid, and any extras you may have

            purchased, such as a seat assignment.”1

            30.     Put another way, “[a] passenger is entitled to a refund if the airline cancelled a

            flight, regardless of the reason, and the passenger chooses not to be rebooked on a new

            flight on that airline.”2

            31.     Passengers are similarly entitled to a refund if an airline makes “a significant

            schedule change and/or significantly delays a flight and the passenger chooses not to

            travel.”3




      1
                   https://www.transportation.gov/individuals/aviation-consumer-protection/flight-
  delayscancellations
      2
        https://www.transportation.gov/individuals/aviation-consumer-protection/refunds


      3
          Id.

                                                      -8-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 10 of 28



  An increasing number of complaints has led the U.S. Department of Transportation to disclose

  on April 3, 2020 that it “is receiving an increasing number of complaints and inquiries from

  ticketed passengers, including many with non-refundable tickets, who describe having been

  denied refunds for flights that were cancelled or significantly delayed.” The Department

  reminded carriers, including Spirit, of their “longstanding obligation to provide a prompt refund

  to a ticketed passenger when the carrier cancels the passenger’s flight or makes a significant

  change in the flight schedule and the passenger chooses not to accept the alternative offered by

  the carrier.”45 As numerous customers complained about the unlawful refund practice by Spirit

  and other airlines, the DOT issued an Enforcement Notice Regarding Refunds by Carriers Given

  the Unprecedented Impact of the COVID-19 Public Health Emergency on Air Travel (“DOT

  Notice”). The DOT Notice provides that the airlines must refund tickets if they cancel flights

  due to the novel coronavirus:

            The U.S. Department of Transportation’s Office of Aviation Enforcement and
            Proceedings (Aviation Enforcement Office), a unit within the Office of the
            General Counsel, is issuing this notice to remind the traveling public, and U.S.
            and foreign carriers, operating at least one aircraft having a seating capacity of
            30 or more seats, that passengers should be refunded promptly when their
            scheduled flights are cancelled or significantly delayed. Airlines have long
            provided such refunds, including during periods when air travel has been
            disrupted on a large scale, such as the aftermath of the September 11, 2001
            attacks, Hurricane Katrina, and presidentially declared natural disasters.
            Although the COVID-19 public health emergency has had an unprecedented
            impact on air travel, the airlines’ obligation to refund passengers for cancelled
            or significantly delayed flights remains unchanged.

            The Department is receiving an increasing number of complaints and inquiries
            from ticketed passengers, including many with non-refundable tickets, who
            describe having been denied refunds for flights that were cancelled or
            significantly delayed. In many of these cases, the passengers stated that the
            carrier informed them that they would receive vouchers or credits for future

        4
         https://www.transportation.gov/sites/dot.gov/files/2020-
  5
      /Enforcement%20Notice%20Final%20April%203%202020_0.pdf

                                                    -9-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 11 of 28



           travel. But many airlines are dramatically reducing their travel schedules in the
           wake of the COVID-19 public health emergency. As a result, passengers are left
           with cancelled or significantly delayed flights and vouchers and credits for future
           travel that are not readily usable. Carriers have a longstanding obligation to
           provide a prompt refund to a ticketed passenger when the carrier cancels the
           passenger’s flight or makes a significant change in the flight schedule and the
           passenger chooses not to accept the alternative offered by the carrier. The
           longstanding obligation of carriers to provide refunds for flights that carriers
           cancel or significantly delay does not cease when the flight disruptions are
           outside of the carrier’s control (e.g., a result of government restrictions). The
           focus is not on whether the flight disruptions are within or outside the carrier’s
           control, but rather on the fact that the cancellation is through no fault of the
           passenger. Accordingly, the Department continues to view any contract of
           carriage provision or airline policy that purports to deny refunds to passengers
           when the carrier cancels a flight, makes a significant schedule change, or
           significantly delays a flight to be a violation of the carriers’ obligation that could
           subject the carrier to an enforcement action.1

  (emphasis added).

           32.      Spirit not only has a moral responsibility to provide real refunds (particularly in

           light of the substantial bailout it received from American taxpayers, including Plaintiff

           and the Class Members), it has a legal obligation to do so, including a contractual

           obligation to do so.

           Spirit’s Contract of Carriage

           33.      Every Spirit passenger air travel ticket incorporates by reference (including in

           some cases by hyperlink) and is governed by Spirit’s Contract of Carriage, which includes

           Spirit’s Guest Service Plan. See Exhibit A.

           34.      The Contract of Carriage is currently posted on Spirit’s website at

  https://content.spirit.com/Shared/en-us/Documents/Contract_of_Carriage.pdf.

           35.      Article 10 of Spirit’s Contract of Carriage governs refunds, including “Voluntary”

           and “Involuntary” refunds. The Contract’s Involuntary refund terms apply when “Spirit is




                                                     -10-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 12 of 28



           unable to provide a previously confirmed seat and is unable to reroute the guest via Spirit.”

           Contract of Carriage Art. 10.2.

           36.       More specifically, the Contract of Carriage provides that “Guests involved in a

           Spirit Airlines cancellation or delay in excess of two (2) hours will have three (3) options

           available to them: 1) re-accommodation, 2) a credit for future travel, or 3) a refund.”

           Contract of Carriage Art. 10.2.3.

           37.       If no portion of the reservation has been used, “the refund will be equal to the fare

           paid by the guest.” Contract of Carriage 10.2.1. If a portion of the reservation has been

           used, “the refund will be equal to the amount of the unused portion.” Contract of Carriage

           10.2.2.

           38.       The Contract of Carriage at 8.2 also provides for refunds where Spirit is unable to

           rebook a passenger “on Spirit’s first flight on which seats are available to the guest’s

           original destination…”. Specifically, in that event, 8.2 provides that, “[g]uests…have the

           option to obtain a refund consistent with section 10.2.3.”

           39.       These involuntary refund terms include no exceptions or limitations based on the

           reason for Spirit’s cancellation or failure to rebook on the Spirit’s next flight following a

           cancellation.

           40.       Rather, by the terms of the Contract of Carriage, when Spirit cancels a flight—

           regardless of reason (and cannot rebook on the next available Spirit flight)—passengers

           who had tickets on the cancelled flight have the option of receiving re-accommodation, a

           credit for future travel, or a refund.

           41.       In addition, Spirit’s Guest Service Plan, which is incorporated as Article 15 of

           Spirit’s Contract of Carriage, provides that Spirit will “Provide prompt reservation


                                                      -11-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 13 of 28



           refunds.” Specifically, “[f]or guests due a refund, who purchased their reservations

           (including any charges associated with the fare) with a credit card, Spirit will process the

           credit within seven (7) business days.” Contract of Carriage Art. 15.5.

           42.      Upon information and belief, the terms of the Refund and Guest Service Plan

           Articles of Spirit’s Contract of Carriage have been substantively identical from at least

           May 2016 and through April 2020.

           43.      Here, Plaintiff was not given the choice of being transported on the next available

           flight at no additional charge. His flight was cancelled and there was no alternative “next”

           flight offered to him. Thus, pursuant to the terms of the Contract of Carriage, Plaintiff is

           entitled to a refund in U.S. Dollars to his original form of payment.

                               V.      CLASS ACTION ALLEGATIONS

           44.      Plaintiff sues under Rule 23(a), (b)(2) and Rule 23(b)(3) of the Federal Rules of

  Civil Procedure, on behalf of himself and a Class defined as follows:

                    All persons in the United States that purchased tickets for travel on
                    Spirit Airlines flights scheduled to operate to, from, or within the United
                    States from March 1, 2020 to the date a class certification order is issued
                    in this action, whose flight(s) were cancelled by Spirit, and who were not
                    provided a refund.


  Excluded from the Class are Spirit, any entity in which Spirit has a controlling interest, and

  Spirit’s legal representatives, predecessors, successors, assigns, and employees. Further excluded

  from the Class is this Court and its employees. Plaintiff reserves the right to modify or amend the

  Class definition, as appropriate, during this litigation.

           45.      The definition of the Class is unambiguous. Plaintiff is a member of the Class he

           seeks to represent. Class Members can be notified of the class action through ticketing



                                                    -12-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 14 of 28



           contact information and/or address lists maintained in the usual course of business by

           Spirit.

           46.       Class Members are so numerous and geographically dispersed that their

           individual joinder of all Class Members is impracticable. The precise number of Class

           members is unknown to Plaintiff but may be ascertained from Spirit’s records. Given the

           hundreds or even thousands of flight cancellations made by Spirit, that number greatly

           exceeds the number to make joinder possible. Class Members may be notified of the

           pendency of this action by recognized, Court approved notice dissemination methods,

           which may include U.S. Mail, electronic mail, Internet postings, and/or published notice.

           47.       Spirit has acted or refused to act on grounds generally applicable to Plaintiff and

           the Class Members, making appropriate final injunctive relief and declaratory relief

           regarding the Class.

           48.       Additionally, common questions of law and fact predominate over the questions

           affecting only individual Class Members. Some of the common legal and factual

           questions include:

                     a.        Whether Spirit engaged in the conduct alleged;

                     b.        Whether Spirit has a policy and/or procedure of denying refunds to

                            Class Members for cancelled flights;

                     c.        Whether Spirit’s policy or procedure of denying refunds to passengers

                               on cancelled flights is unfair, deceptive, and/or misleading;

                     d.        Whether Florida law applies to the nationwide class;

                     e.        Whether Spirit violated consumer protection statutes and/or false

                               advertising statutes and/or state deceptive business practices statutes;


                                                     -13-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 15 of 28



                    f.        Whether Spirit violated the common law of unjust enrichment;

                    g.        Whether Spirit converted Plaintiff and the Class Members refunds

                              and/or rights to refunds;

                    h.        Whether Spirit breached its obligations to Plaintiff and Class Members

                              under its Contract of Carriage; and

                    i.        The nature and extent of damages and other remedies to which the

                              conduct of Sprit entitles the Class Members.

                    49.     Spirit engaged in a common course of conduct giving rise to the legal

                    rights sought to be enforced by the Class Members. Similar or identical statutory

                    and common law violations and deceptive business practices are involved.

                    Individual questions pale by comparison to the numerous common questions that

                    predominate.

                    50.     The injuries sustained by the Class Members flow, in each instance, from

                    a common nucleus of operative facts—Spirit’s misconduct. In each case Spirit has

                    cancelled flights yet denied refunds to Class Members for such cancelled flights.

                    51.     The Class Members have been damaged by Spirit’s misconduct through

                    Spirit’s practice of cancelling flights yet denying refunds to Class Members for

                    such cancelled flights.

                    52.     Plaintiff’s claims are typical of the claims of the other Class Members.

                    Plaintiff paid for airline tickets and was actually deceived.

                    53.     Plaintiff will fairly and adequately protect the interests of the Class.

                    Plaintiff is familiar with the basic facts that form the bases of the Class Members’

                    claims. Plaintiff’s interests do not conflict with the interests of the other Class


                                                     -14-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 16 of 28



                    Members he seeks to represent. Plaintiff has retained counsel competent and

                    experienced in class action litigation and intends to prosecute this action

                    vigorously. Plaintiff’s counsel has successfully prosecuted complex class actions,

                    including consumer protection class actions. Plaintiff and Plaintiff’s counsel will

                    fairly and adequately protect the interests of the Class Members.

                    54.    The class action device is superior to other available means for the fair

                    and efficient adjudication of the claims of Plaintiff and the Class Members. The

                    relief sought per individual members of the Class is small given the burden and

                    expense of individual prosecution of the potentially extensive litigation

                    necessitated by the conduct of Spirit. It would be virtually impossible for the

                    Class Members to seek redress individually. Even if the Class Members

                    themselves could afford such individual litigation, the court system could not.

                    55.    Individual litigation of the legal and factual issues raised by the conduct of

                    Spirit would increase delay and expense to all parties and to the court system. The

                    class action device presents far fewer management difficulties and provides the

                    benefits of a single, uniform adjudication, economies of scale, and comprehensive

                    supervision by a single court. Given the similar nature of the Class Members’

                    claims and the absence of material differences in the state statutes and common

                    laws upon which the Class Members’ claims are based, a nationwide Class will be

                    easily managed by the Court and the parties.




                                                    -15-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 17 of 28



                                      VI.     CAUSES OF ACTION

                                                 COUNT I

                                        UNJUST ENRICHMENT

                    56.    Plaintiff restates and re-alleges, and incorporates herein by reference, the

                    preceding paragraphs as if fully set forth herein.

                    57.    At all times relevant hereto, Spirit sold Plaintiff and the members of the

  Class airline tickets for travel to, from, and within the United States.

                    58.    Spirit has benefitted from its unlawful acts by receiving payments for the

                    sale of tickets on cancelled flights, though Spirit has no right to deny Plaintiff and

                    the Class Members refunds for tickets purchased on Spirit cancelled flights.

                    59.    Plaintiff and members of the Class conferred upon Spirit a benefit in the

                    form of money for tickets on specific flights. In paying for such flights, Plaintiff

                    and the Class Members conferred benefits that were non-gratuitous.

                    60.    Spirit appreciated or knew of the non-gratuitous benefits conferred upon it

                    by Plaintiff and members of the Class.

                    61.    Spirit accepted or retained the non-gratuitous benefits conferred by

                    Plaintiff and members of the Class, with full knowledge and awareness that,

                    because of Spirit’s unconscionable wrongdoing, Plaintiff and members of the

                    Class are entitled to refunds for cancelled flights. Retaining the non-gratuitous

                    benefits conferred upon Spirit by Plaintiff and members of the Class under these

                    circumstances made Spirit’s retention of the non-gratuitous benefits unjust and

                    inequitable.




                                                     -16-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 18 of 28



                    62.     Because Spirit’s retention of the non-gratuitous benefits conferred by

                    Plaintiff and members of the Class is unjust and inequitable, Plaintiff and

                    members of the Class are entitled to, and seek disgorgement and restitution of

                    their Spirit’s wrongful profits, ticket revenue on Spirit cancelled flights, and

                    benefits in a manner established by the Court.

                                                  COUNT II

                                               CONVERSION

                    63.     Plaintiff restates and re-alleges, and incorporates herein by reference, the

                    preceding paragraphs as if fully set forth herein.

                    64.     Plaintiff and the other members of the Class have an undisputed right to

                    immediate refunds in lieu of rebookings and/or travel vouchers for their purchase

                    of tickets on flights cancelled by Spirit.

                    65.     Spirit wrongfully exercised control over and/or intentionally interfered

                    with the rights of Plaintiff and members of the Class by limiting passengers on

                    Spirit cancelled flights to either a rebooked flight or a travel voucher. All the

                    while Spirit unlawfully retained the monies Plaintiff and the Class Members paid

                    for tickets on Spirit cancelled flights.

                    66.     Spirit deprived Plaintiff and the other members of the Class the value they

                    paid for tickets on Spirit cancelled flights as well as their right for a refund.

                    67.     Plaintiff and members of the Class have requested and/or demanded or

                    could by law demand that Spirit issue refunds for Spirit cancelled flights.

                    68.     This interference with the rights and services for which Plaintiff and

                    members of the Class paid damaged Plaintiff and the members of the Class, in


                                                      -17-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 19 of 28



                    that they purchased tickets and, as such, Spirit has deprived Plaintiff and members

                    of the Class of the right to their property, in this case, the amounts paid for tickets

                    on cancelled flights.

                    69.    Plaintiff and members of the Class may exercise their right to full refunds

                    of all amounts paid for tickets on Spirit cancelled flights.

                                                COUNT III

                                       BREACH OF CONTRACT

                    70.    Plaintiff realleges and reincorporates its allegations in paragraphs 1

                    through 89 above as if fully set forth herein.

                    71.    This claim for breach of contract damages or, in the alternative, specific

                    performance of the contract’s refund terms, is based on Defendant’s breaches of

                    its Contract of Carriage, including its Guest Service Plan (the “Contract”).

                    72.    Plaintiff, along with all putative class members, entered into a Contract

                    with Defendant for provision of air travel in exchange for payment. This Contract

                    was drafted by Defendant.

                    73.    Plaintiff, and all putative class members performed under the Contract,

                    specifically, by tendering payment for the airline tickets to Defendant and

                    complied with all conditions precedent under the Contract.

                    74.    Due to Defendant’s cancellation of their flights, Plaintiff, and all putative

                    class members cannot use their airline tickets through no fault of their own and

                    they are not getting the benefit of their bargain with Defendant.

                    75.    Under the terms of the Contract of Carriage drafted by Defendant, Plaintiff

                    and putative class members are entitled to refunds because Spirit cancelled their


                                                     -18-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 20 of 28



                    flights. Contract of Carriage Art. 10. By failing to provide refunds, Spirit has

                    breached its Contract of Carriage.

                    76.      Spirit has further breached its Contract of Carriage by failing to provide

                    refunds within seven days for cancelled tickets purchased with credit cards.

                    Contract of Carriage Art. 15.5.

                    77.      As a result of Defendant’s breaches of contract, Plaintiff and the putative

                    class members have incurred damages in an amount to be proven at trial.

                                                 COUNT IV

   VIOLATION OF THE FLORIDA CONSUMER FRAUD AND DECEPTIVE BUSINESS

                                             PRACTICES ACT

                    78.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

                    preceding paragraphs as if fully set forth herein.

                    79.     At all times, the Florida Consumer Fraud and Deceptive Business
                    Practices Act

  (“Consumer Fraud Act”) has prohibited consumer fraud in trade or commerce:

           501.204       Unlawful acts and practices.
           (1)    Unfair methods of competition, unconscionable acts or practices, and unfair or
           deceptive acts or practices in the conduct of any trade or commerce are hereby declared
           unlawful.
           (2)    It is the intent of the Legislature that, in construing subsection (1), due consideration
           and great weight shall be given to the interpretations of the Federal Trade Commission
           and the federal courts relating to s. 5(a)(1) of the Federal Trade Commission Act, 15
           U.S.C. s. 45(a)(1) as of July 1, 2006.

                    80.      Pursuant to the Consumer Fraud Act, Spirit had a statutory duty to refrain

                    from unfair or deceptive acts or practices in the sale of airline tickets to Plaintiff



                                                      -19-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 21 of 28



                    and the proposed Class Members and in handling refunds otherwise due to

                    Plaintiff and the Class Members.

                    81.    Spirit intended that Plaintiff and the proposed Class Members rely on its

                    material statements and omissions and unfair or deceptive acts regarding its

                    refunds of airline tickets due to the unfair or deceptive acts or practices, including

                    Spirit’s unfair conduct, misrepresentations, and omissions of material fact

                    regarding the ticket refunds; namely:

                    a.     Spirit’s representations that passengers could only obtain a voucher or

                           rebooking for a cancelled flight;

                    b.     Spirit’s policies of limiting class members to travel vouchers and/or

                           rebookings in lieu of refunds was deceptive, unfair, and unlawful; and

                    c.     Spirit committed unlawful acts by promoting, advertising, and selling

                           airline tickets in a manner that violated passengers’ rights to refunds.

           82.            Spirit’s unfair practice, deceptive representations, and material omissions to

  Plaintiff and the proposed Class Members were, and are, unfair and deceptive acts and practices.

                    83.    Spirit’s unfair and deceptive acts and practices occurred while conducting

                    trade or commerce.

                    84.    Spirit engaged in wrongful conduct while at the same time obtaining,

                    under false pretenses, and retaining significant sums of money from Plaintiff and

                    the proposed Class Members.

                    85.    Plaintiff and members of the Class were actually deceived by Spirit’s

                    misrepresentations and/or omissions of material fact.




                                                     -20-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 22 of 28



                    86.    As a proximate result of the Spirit’s misrepresentations and/or omissions

                    of material fact, Plaintiff and the proposed Class Members were damaged and

                    have suffered an ascertainable loss, in an amount to be determined at trial,

                    including but not limited to amounts for tickets on Spirit-cancelled flights.

                                                COUNT V

                           ALTERNATIVE COUNT FOR VIOLATIONS OF
                             STATE CONSUMER PROTECTION ACTS

                    87.    Plaintiff restates and re-alleges, and incorporates herein by reference, the

                    preceding paragraphs as if fully set forth herein and further alleges as follows:

                    88.    Count II is brought by Plaintiff, individually and on behalf of all similarly

                    situated residents of each of the 50 states for violations of the state consumer

                    protection acts including (provided that Plaintiff does not presently assert a right

                    to pursue this Count II under the statutes corresponding to the underlying footnote

                    6):6

                    a.     the Alaska Unfair Trade Practices and Consumer Protection Act, Alaska
                           Stat. § 45.50.471, et seq.;

                    b.     the Arizona Consumer Fraud Act, Ariz. Rev. Stat. §§ 44-1521, et seq.;

                    c.     the Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et
                           seq.;

                    d.     the California Unfair Competition Law, Bus. & Prof. Code §§ 17200, et
                           seq. and 17500, et seq.;


      6
       Plaintiff also places Spirit on notice that he intends to amend his complaint to seek recovery
  for Class Members under the following statutes: Alabama Code § 8-19-10(e); Alaska
  Statutes § 45.50.535; California Civil Code § 1782; Georgia Code § 10-1-399; Indiana Code §
  24-5-0.5-5(a); Maine Revised Statutes, Title 5 § 50-634(g); Massachusetts General Laws
  Chapter 93A, § 9(3); Texas Business & Commercial Code § 17.505; West Virginia Code §
  46A6-106(b); and Wyoming Statutes § 40-12-109 .


                                                     -21-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 23 of 28



                    e.   the California Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et
                         seq.;

                    f.   the Colorado Consumer Protection Act, Colo. Rev. Stat. Ann. § 6-1-101,
                         et seq.;

                    g.   the Connecticut Unfair Trade Practices Act, Conn. Gen Stat. Ann. §
                         42110, et seq.;

                    h.   the Delaware Consumer Fraud Act, 6 Del. Code § 2513, et seq.;

                    i.   the D.C. Consumer Protection Procedures Act, D.C. Code § 28-3901,
                         et seq.;




                    j.   the Georgia Fair Business Practices Act, Ga. Code Ann. § 10-1-390,
                         et seq.;

                    k.   the Hawaii Unfair Competition Law, Haw. Rev. Stat. § 480-2, et seq.;

                    l.   the Illinois Consumer Fraud and Deceptive Business Practices Act, 815
                         ILCS 501/1, et seq.;

                    m.   the Idaho Consumer Protection Act, Idaho Code. Ann. § 48-601, et seq.;

                    n.   the Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-0.5-2,
                         et seq.;

                    o.   the Iowa Consumer Fraud Act, Iowa Code § 714.16, et seq.

                    p.   the Kansas Consumer Protection Act, Kan. Stat. Ann. § 50-623, et seq.;

                    q.   the Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. § 367.110,
                         et seq.;

                    r.   the Louisiana Unfair Trade Practices and Consumer Protection Law,
                         LSAR.S. 51:1401, et seq.;

                    s.   the Maine Unfair Trade Practices Act, Me. Rev. Stat. Ann. Tit. 5, § 207,
                         et seq.;

                    t.   the Maryland Consumer Protection Act, Md. Code Ann. Com. Law,
                         § 13-301, et seq.;


                                                 -22-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 24 of 28



                    v.         the Massachusetts Regulation of Business Practices for Consumers
                               Protection Act, Mass. Gen Laws Ann. Ch. 93A, et seq.;

                    w.         the Michigan Consumer Protection Act, Mich. Comp. Laws Ann. §
                               445.901, et seq.;

                    x.         the Minnesota Prevention of Consumer Fraud Act, Minn. Stat. § 325F,
                               et seq.;

                    y.         the Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407, et seq.;

                    z.         the Nebraska Consumer Protection Act, Neb. Rev. St. § 59-1601, et seq.;

                               aa.        the Nevada Deceptive Trade Practices Act, Nev. Rev. Stat. §

                               41.600,

                               et seq.;

                               bb. the New Hampshire Regulation of Business Practices For Consumer
                               Protection, N.H. Rev. Stat. § 358-A:1, et seq.;

                               cc. the New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8, et seq.;

                               dd. the New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57-12-1, et
                               seq.;

                    ee.        the New York Consumer Protection from Deceptive Acts and Practices,
                               N.Y. Gen. Bus. Law § 349, et seq.;

                    ff.        the North Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen
                               Stat. § 75-1.1, et seq.;
                    gg.        the North Dakota Consumer Fraud Act, N.D. Cent. Code § 51-15, et seq.;
                    hh.        the Ohio Consumer Sales Practices Act, Ohio Rev. Code Ann. § 1345.01,
                               et seq.;

                               ii.        the Oklahoma Consumer Protection Act, Okla. Stat. tit. 15 § 751,

                    et seq.;

                               jj.        the Oregon Unlawful Trade Practices Act, Or. Rev. Stat. §

                    646.605,

                                                          -23-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 25 of 28



                           et seq.;

                    kk.    the Pennsylvania Unfair Trade Practices and Consumer Protection Law,
                           73 P.S. § 201-1, et seq.;

                    ll.    the Rhode Island Deceptive Trade Practices Act, R.I. Gen. Laws § 6-
                           13.15.2(B), et seq.;

                    mm.    the South Carolina Unfair Trade Practices Act, S.C. Code Ann. §§ 39-510,
                           et seq.;

                    nn.    the South Dakota Deceptive Trade Practices and Consumer Protection,
                           S.D. Codified Laws § 37-24-1, et seq.;

                    oo.    the Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101,
                           et seq.;

                    pp.    the Texas Deceptive Trade Practices-Consumer Protection Act, Tex. Code
                           Ann., Bus. & Con. § 17.41, et seq.;

                    qq.    the Utah Consumer Sales Practices Act, Utah Code. Ann. § 13-11-175, et
                           seq.;

                    rr.    the Vermont Consumer Fraud Act, 9 V.S.A. § 2451, et seq.;

                    ss.    the Virginia Consumer Protection Act of 1977, Va. Code Ann. § 59.1-199,

                           et seq.;

                    tt.    the Washington Consumer Protection Act, Wash. Rev. Code § 19.86.010,
                           et seq.;

                    uu.    the West Virginia Consumer Credit And Protection Act, W. Va. Code §
                           46A, et seq.;

                    vv.    the Wisconsin Deceptive Trade Practices Act, Wis. Stat. § 100.18, et
                           seq.; and

                    ww.    the Wyoming Consumer Protection Act, Wyo. Stat. Ann. § 40-12-101, et
                           seq.

                    88.    The unfair and deceptive practices engaged in by Spirit described above,

                    occurring in the course of conduct involving trade or commerce, constitute unfair



                                                   -24-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 26 of 28



                    methods of competition and unfair or deceptive acts or practices within the

                    meaning of each of the above- enumerated statutes.

                    89.     Spirit’s acts and practices were unfair and created a likelihood of

                    confusion or misunderstanding and misled, deceived, or damaged Plaintiff and

                    members of the Class in connection with the sale and refunds of airline tickets.

                    Spirit’s conduct also constituted the use or employment of deception, fraud, false

                    pretense, false promise, misrepresentation, or the knowing concealment,

                    suppression, or omission of a material fact with intent that others rely upon the

                    concealment, suppression, or omission in connection with the sale or

                    advertisement of goods or services, whether or not a person has in fact been

                    misled, deceived, or damaged in violation of each of the above-enumerated

                    statutes.

                    90.     Plaintiff, on behalf of himself and the Class Members, seek monetary

                    damages, treble damages, and such other and further relief as set forth in each of

                    the above-enumerated statutes.


                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff and Class Members request that the Court enter an order or

  judgment against Defendants including:

           A.       Certification of the action as a Class Action under Rules 23(b)(2) and 23(b)(3) of

  the Federal Rules of Civil Procedure, and appointment of Plaintiff as Class Representative and

  his counsel of record as Class Counsel;

           B.       Damages in the amount of unrefunded monies paid for Spirit airline tickets;




                                                     -25-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 27 of 28



           C.       Actual damages, statutory damages, punitive or treble damages, and such other

  relief as provided by the statutes cited;

           D.       Pre-judgment and post-judgment interest on such monetary relief;

           E.       Other appropriate injunctive relief as permitted by law or equity, including an

  order enjoining Spirit from retaining refunds for Spirit cancelled flights;

           F.       The costs of bringing this suit, including reasonable attorney’s fees; and

           G.       All other relief to which Plaintiff and members of the Class may be entitled by

  law or in equity.

                                              JURY DEMAND

           Plaintiff demands trial by jury on his own behalf and on behalf of Class Members.


  Dated: April 21, 2020                                        Respectfully submitted,

                                                                 Michael A. Borrelli, Esq.
                                                                Michael A. Borrelli
                                                                 (BBO # 634352)
                                                                806 Fox Run
                                                                Middleboro, MA 02346
                                                                Tel: (781) 983-7983
                                                                lawyer2@earthlink.net


                                                  Attorney for Plaintiff, individually and on behalf of
                                                  all others similarly situated.




                                                    -26-
  010910-11/1253003 V1
Case 0:20-cv-61003-RAR Document 1 Entered on FLSD Docket 04/21/2020 Page 28 of 28




                                 EXHIBIT A
